This Note, and the securities issuable upon the conversion of this Note, have
not been registered under the Securities Act of 1933, as amended (the "Act") or
applicable state law and may not be sold, transferred or otherwise disposed of
unless registered under the Act and any applicable state act or unless the
Company receives an opinion from counsel for the holder and is satisfied that
this Note and the underlying securities may be transferred without registration
under the Act.

 

 

CONVERTIBLE NOTE – SERIES N $3,000,000.00 - $0.08 CONVERSION

 

 

Issuance Date: April 30, 2018

 

FOR VALUE RECEIVED, ETHEMA HEALTH COPORATION, a Colorado corporation (the
"Company"), hereby promises to pay to the order of

or any subsequent holder of this Note (the "Payee"), at or at such other place
as may be designated by the Payee from time to time by notice to the Company,
the principal sum of USD$ . Such principal may be converted into Company common
stock at the Conversion Price as described in Section 4(b) below. Such principal
shall be paid in accordance with the terms of Section 1 below, to such account,
as the Payee shall direct.

 

1.        PAYMENTS.

 

(a)       The unpaid principal amount and any unpaid interest amount of this
Note may be converted into Rule 144 Restricted Common Stock of the Company as
provided herein on or before October 31, 2018 (the “Maturity Date”) at the
option of the holder.

 

(b)       Interest on the unpaid principal balance of this Note at the rate of
SIX percent (6%) per annum shall accrue from the date hereof and will be payable
on maturity.

 

(c)       In the event that any payment of principal and/or interest hereunder
becomes due and payable on a Saturday, Sunday or other day on which commercial
banks in the Province of Ontario are authorized or required by law to close,
then the maturity thereof shall be extended to the next succeeding “Business
Day” (defined as any days on which national banks in Canada are open for
business); and during any such extension, interest on principal amounts payable
shall accrue and be payable at the applicable rate.

 

2.        RESERVED.

 

3.        PREPAYMENT OF NOTE.

 

The Company shall have the right to prepay the indebtedness created herein at
any time prior to the Maturity Date, subject only to the Payees option to
convert the Note into equity in the Company as described in paragraph 4 below.

 

4.        CONVERSION.

 

The holder of this Note shall have the following conversion rights (the
"Conversion Rights"):

 

 



 

(a)       Voluntary Conversion. At any time or from time to time after the
Issuance Date, the holder of this Note may elect to convert up to one hundred
(100%) percent of the original principal amount of this Note outstanding
together with any accrued and unpaid interest, into shares of Common Stock of
the Company at the Conversion Price, by written notice given to the Company in
accordance with the provisions of Section 4(g) hereof (the “Conversion Notice”).
Such right of Conversion shall be effected by the surrender of this Note to the
Company for conversion at any time during normal business hours at the office of
the Company, accompanied (i) by the Conversion Notice, (ii) if so required by
the Company, by instruments of transfer, in a form satisfactory to the Company,
duly executed by the registered holder or by his duly authorized attorney and
(iii) transfer tax stamps or funds therefore, if required pursuant to Section
4(f) herein.

 

(b)        Conversion Price. Subject to adjustment from time to time as provided
in Section 4(d) below, the term “Conversion Price" shall mean USD$0.08 per share
of Common Stock and the rate of exchange for CAD dollar denominated notes shall
be determined on the date of conversion.

 

(i)        Adjustments for Stock Splits and Combinations. If the Company shall
at any time or from time to time after the Issuance Date, effect a stock split
of the outstanding Common Stock, the Conversion Price in effect immediately
prior to the stock split shall be proportionately decreased. If the Company
shall at any time or from time to time after the Issuance Date, combine the
outstanding shares of Common Stock, the Conversion Price in effect immediately
prior to the combination shall be proportionately increased. Any adjustments
under this Section 4(c)(i) shall be effective at the close of business on the
date the stock split or combination occurs.

 

(ii) Adjustments for Certain Dividends and Distributions. If the Company shall
at any time or from time after the Issuance Date, make or issue or set a record
date for the determination of holders of Common Stock entitled to receive a
dividend or other distribution payable in shares of Common Stock, then, and in
each event, the Conversion Price in effect immediately prior to such event shall
be decreased as of the time of such issuance or, in the event such a record date
shall have been fixed, as of the close of business on such record date, by
multiplying the Conversion Price then in effect by a fraction;

 

(A) the numerator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date; and

 

(B) the denominator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date plus the number of shares of Common Stock
issuable in payment of such dividend or distribution.

 

(iii) Adjustments for Other Dividends and Distributions. If the Company shall at
any time or from time to time after the Issuance Date, make or issue or set a
record date for the determination of holders of Common Stock entitled to receive
a dividend or other distribution payable in other than shares of Common Stock,
then, and in each event, an appropriate revision to the Conversion Price shall
be made and provision shall be made (by adjustments of the Conversion Price or
otherwise) so that the holder of this Note shall receive upon conversions
thereof, in addition to the number of shares of Common Stock receivable thereon,
the number of securities of the Company which they would have received had this
Note been converted into Common Stock on the date of such event and had
thereafter, during the period from the date of such event to and including the
Conversion Date, retained such securities (together with any distributions
payable thereon during such period), giving application to all adjustments
called for during such period under this Section 4(c)(iii) with respect to the
rights of the holders of the Note.

 

(iv) Adjustments for Reclassification, Exchange, or Substitution. If the Common
Stock issuable upon conversion of this Note at any time or from time to time
after the Issuance Date shall be changed into the same or a different number of
shares of any class or classes of stock, whether by reclassification, exchange,
substitution or otherwise (other than by way of a stock split or combination of
shares or stock dividends provided for in Sections 4(c)(i), (ii) and (iii), or a
reorganization, merger, consolidation, or sale of assets provided for in Section
4(c)(v)), then, and in each event, an appropriate revision to the Conversion
Price shall by made and provisions shall be made (by adjustments of the
Conversion Price of otherwise) so that the holder of this Note shall have the
right thereafter to convert such Note into the kind and amount of shares of
stock and other securities receivable upon such reclassification, exchange,
substitution or other change, by holders of the number of shares of Common Stock
into which such Note might have been converted immediately prior to such
reclassification, exchange, substitution or other change, all subject to further
adjustment as provided herein.

 

 



 

(v) Adjustments for Reorganization, Merger, Consolidation, or Sales of Assets.
If at any time or from time to time after the Issuance Date there shall be a
capital reorganization of the Company (other than by way of a stock split or
combination of shares or stock dividends or distributions provided for in
Section 4(c)(i), (ii) and (iii), or a reclassification, exchange or substitution
of shares provided for in Section 4(c)(iv)), or a merger or consolidation of the
Company with or into another corporation, or the sale of all or substantially
all of the Company's properties or assets to any other person, then as a part of
such reorganization, merger, consolidation, or sale, an appropriate revision to
the Conversion Price shall be made and provision shall be made (by adjustments
of the Conversion Price or otherwise) so that the holder of this Note shall have
the right thereafter to convert this Note into the kind and amount of shares of
stock and other securities or property of the Company or any successor
corporation resulting from such reorganization, merger, consolidation, or sale,
to which a holder of Common Stock deliverable upon conversion of such shares
would have been entitled upon such reorganization, merger, consolidation, or
sale. In any such case, appropriate adjustment shall be made in the application
of the provisions of this Section 4(c)(v) with respect to the rights of the
holders of this Note after the reorganization, merger, consolidation, or sale to
the end that the provisions of this Section 4(c)(v) (including any adjustment in
the Conversion Price then in effect and the number of shares of stock or other
securities deliverable upon conversion of this Note) shall be applied after that
event in as nearly an equivalent manner as may be practicable.

 

(c)       No Impediment. The Company shall not, by amendment of its Certificate
of Incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed hereunder by the Company, but will at all
times in good faith, assist in the carrying out of all the provisions of this
Section 4 and in the taking of all such action as may be necessary or
appropriate in order to protect the conversion rights of the holders of the Note
set forth in this Section 4 against impairment.

 

(d)       Certificate as to Adjustments. Upon occurrence of each adjustment or
readjustment of the Conversion Price or number of shares of Common Stock
issuable upon conversion of the Note pursuant to this Section 4, the Company at
its expense, shall promptly compute such adjustment or readjustment in
accordance with the terms hereof and furnish notice to the holder of this Note,
a certificate setting forth such adjustment and readjustment, showing in detail
the facts upon which such adjustment or readjustment is based. The Company
shall, upon written request of the holder of this Note, at any time, furnish or
cause to be furnished to such holder a like certificate setting forth such
adjustments and readjustments, the applicable Conversion Price in effect at the
time and the number of shares of Common Stock and the amount, if any, of other
securities or property which at the time would be received upon the conversion
of such Note. Notwithstanding the foregoing, the Company shall not be obligated
to deliver a certificate unless such certificate would reflect an increase or
decrease of at least one percent (1%) of such adjusted amount.

 

(e)       Issue Taxes. The Company shall pay any and all issue and other taxes,
excluding federal, state or local income taxes, that may be payable in respect
of any issue or delivery of shares of Common Stock on conversion of this Note
pursuant hereto; provided, however, that the Company shall not be obligated to
pay any transfer taxes resulting from any transfer requested by any holder in
connection with any such conversion.

 

(f)        Notices and Delivery of Shares. All notices and other communications
hereunder shall be in writing and shall be deemed given (i) on the same date, if
delivered personally or by facsimile by not later than 5:00 p.m. ET time
(provided, that a copy of such facsimile shall be simultaneously sent to Mark
Korb 810 Andrews Avenue, Delray Beach, FL 33483 516-450-7679 or (ii) three
Business Days following being mailed by certified or registered mail, postage
prepaid, return-receipt requested, addressed to the party in accordance with
Section 7 hereof. Not later than seven (7) Business Days following receipt of
notice of conversion as provided herein (the “Delivery Date”), the Company shall
deliver to the holders of this Note, against delivery of this Note surrendered
for conversion, certificates evidencing all shares of Common Stock into which
this Note shall be converted.

 

(g)        Fractional Shares. No fractional shares of Common Stock shall be
issued upon conversion of the Note. In lieu of any fractional shares to which
the holder would otherwise be entitled, the Company shall pay cash equal to the
product of such fraction multiplied by the Conversion Price of one share of the
Company's Common Stock on the applicable Conversion Date.

 

 



 

(h)       Reservation of Common Stock. The Company shall at all times reserve
and keep available, out of its authorized but un-issued shares of Common Stock,
solely for the purpose of effecting the conversion of the Note, the full number
of shares deliverable upon conversion of all the Note from time to time
outstanding. The Company shall, from time to time in accordance with the
Colorado General Corporations Law, as amended, increase the authorized number of
shares of Common Stock if at any time the un-issued number of authorized shares
shall not be sufficient to permit the conversion of all of the Note at the time
outstanding. In such connection, the Company shall hold a special meeting of
stockholders not later than 180 days after any date in which the Company shall
have insufficient shares of Common Stock so reserved for the purpose of
authorizing additional shares of Common Stock.

 

(i)       Retirement of Note. Conversion of this Note shall be deemed to have
been effected on the applicable Conversion Date. The converting holder shall be
deemed to have become a stockholder of record of the Common Stock on the
applicable Conversion Date. Upon conversion of only a portion of this Note, the
Company shall issue and deliver to such holder, at the expense of the Company,
against receipt of the original Note delivered for partial cancellation, a new
Note representing the unconverted portion of this Note so surrendered and Common
Stock equal to the portion converted.

 

(j)       Regulatory Compliance.

 

(i) If any shares of Common Stock to be reserved for the purpose of conversion
of this Note require registration or listing with or approval of any government
authority, stock exchange or other regulatory body under any federal or state
law or regulation or otherwise before such shares may be validly issued or
delivered upon conversion, the Company shall, at its sole cost and expense, in
good faith and as expeditiously as possible, endeavor to secure such
registration, listing or approval, as the case may be.

 

(ii) The shares of Common Stock issuable upon the election to convert shall be
Rule 144 restricted shares (the "Restricted Securities").

 

(iii) Neither this Note nor the Shares underlying it have been registered under
the Securities Act of 1933, as amended (the "Act"). The Company has no intention
of and has no obligation to register this Note nor the underlying Shares. Unless
and until registered under the Act, this Note and all replacement Notes shall
bear the following legend:

 

This Note, and the securities issuable upon the conversion of this Note, have
not been registered under the Securities Act of 1933, as amended (the "Act") or
applicable state law and may not be sold, transferred or otherwise disposed of
unless registered under the Act and any applicable state act or unless the
Company is satisfied that this Note and the underling securities may be
transferred without registration under the Act.

 

(iv)       This offering is being conducted pursuant to Section 4(2) of the
Securities Act of 1933, as amended (the "Act"), and Rule 506 of Regulation D
promulgated thereunder ("Rule 506") or other applicable provisions and the
shares issuable upon conversion of this Note shall be Rule 144 restricted
shares.

 

5.        EVENTS OF DEFAULT.

 

The occurrence and continuance of any one or more of the following events is
herein referred to as an Event of Default:

 

(a)        If the Company shall default in converting the applicable principal
amount of this Note into Common Stock and delivering stock certificates in
respect of such conversion within thirty (30) Business Days from the Company's
receipt of the applicable notice of conversion pursuant to the provisions
hereof, whether on the Maturity Date or otherwise; or

 

(b)        If the Company shall not, at the time of receipt of a Conversion
Notice hereunder, have a sufficient number of authorized and un-issued shares of
its Common Stock available for issuance to the holder of this Note upon
conversion of all or any portion of this Note in accordance with the terms
hereof, and such default shall not have been remedied within one hundred eighty
(180) calendar days from the date of such Conversion Notice; or

 

 



 

(c)        If the Company shall default in the performance of or compliance with
any of its material covenants or agreements contained herein and such default
shall not have been remedied within thirty (30) calendar days after written
notice thereof shall have been delivered to the Company by the holder of this
Note in accordance with the notice provisions herein; or

 

(d)        If any representation or warranty made in writing by or on behalf of
the Company in connection with the transactions contemplated hereby shall prove
to have been false or incorrect in any material respect on the date as of which
made; or

 

(e)       If the Company or any of its “Significant Subsidiaries” (as defined
herein) shall make an assignment for the benefit of creditors, or shall admit in
writing its inability to pay its debts as they become due, or shall file a
voluntary petition in bankruptcy or shall have an order for relief under the
Bankruptcy Act granted against it or them, or shall be adjudicated a bankrupt or
insolvent, or shall file any petition or answer seeking for itself any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any present or future statute, law or regulation, or
shall file any answer admitting or not contesting the material allegations of a
petition filed against the Company or any of its Significant Subsidiaries in any
such proceeding, or shall seek or consent to or acquiesce in the appointment of
any trustee, custodian, receiver or liquidator of the Company or of all or any
substantial part of the properties of the Company or any of its Significant
Subsidiaries, or the Company or its directors shall take any action looking to
the dissolution or liquidation of the Company or any of its Significant
Subsidiaries. For purposes of this Section 5(e), the term Significant Subsidiary
shall mean and include any other person, firm or corporation (i) more than 50%
of the common stock or equity interests of which are owned of record by the
Company or any Subsidiary of the Company, and (ii) the net income before taxes
or total assets of which represent more than 15% of the consolidated net income
before taxes or consolidated assets of the Company and all of its Subsidiaries;
or

 

(f)        If, within sixty (60) days after the commencement of any proceeding
against the Company or any Significant Subsidiary seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future statute, law or regulation, such proceeding
shall not have been dismissed, or if, within sixty (60) days after the
appointment, without the consent or acquiescence of the Company or any
Significant Subsidiary, of any trustee, receiver or liquidator of the Company or
any Significant Subsidiary or of all or any substantial part of the properties
of the Company or any Significant Subsidiary, such appointment shall not have
been vacated.

 

6.        REMEDIES ON DEFAULT; ACCELERATION.

 

Upon the occurrence and during the continuance of an Event of Default, the
entire unpaid balance of principal and accrued interest on this Note may be
accelerated and declared to be immediately due and payable by the holder in Rule
144 Restricted Shares of the Company’s Common Stock. Unless waived by the
written consent of the holder, such holder may proceed to protect and enforce
its rights by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein, or for
an injunction against a violation of any of the terms hereof, or in aid of the
exercise of any power granted hereby or by law. Upon the occurrence of an Event
of Default, the Company agrees to pay to the holder of this Note such further
amount as shall be sufficient to cover the cost and expense of collection,
including, without limitation, reasonable attorneys' fees and expenses. No
course of dealing and no delay on the part of the holder of this Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder's rights, powers and remedies. No right, power
or remedy conferred hereby upon the holder hereof shall be exclusive of any
other right, power or remedy referred to herein nor now or hereafter available
at law, in equity, by statute or otherwise.

 



 

 

7.        NOTICES.

 

All notices, requests, demands or other communications hereunder shall be in
writing and personally addressed or sent by telecopy or by registered or
certified mail, return receipt requested, postage pre-paid, addressed or
telescoped as follows or to such other address or telecopy number of which
notice has been given pursuant hereto:

 

If to the Company: Ethema Health Corporation

810 Andrews Avenue

Delray Beach, FL 33483

 

8.        GOVERNING LAW.

 

This Note shall be governed by, and construed and interpreted in accordance
with, the laws of the State of Florida and the State of Colorado, without giving
effect to conflict of law principles.

 

9.        RESERVED.

 

10.       RESERVED.

 

11.       SUCCESSORS AND ASSIGNS.

 

This Note shall be binding upon and inure to the benefit of the Company and the
holder hereof and their respective successors and permitted assigns; provided,
however, that the Company may not transfer or assign any of its rights or
obligations hereunder without the prior written consent of the holder hereof;
and provided, further, that transfer or assignment by the holder is in
accordance with the rules governing Restricted Securities.

 

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be executed by its duly
authorized officers as of the date first set forth above.

 

Ethema Health Corporation

 

 

 

 

By: ________________

Name: Shawn E. Leon

Title: President



 